          Case 3:19-cv-04773-TSH Document 1 Filed 08/14/19 Page 1 of 9


 1    RONALD L. RICHMAN (SBN 139189)
      SARAH BOWEN (SBN 308633)
 2    BULLIVANT HOUSER BAILEY PC
      101 Montgomery Street, Suite 2600
 3    San Francisco, CA 94104-4146
      Telephone: 415.352.2700
 4    Facsimile: 415.352.2701
      E-mail: ron.richman@bullivant.com
 5             sarah.bowen@bullivant.com
 6    Attorneys for Plaintiffs
 7
 8                                        UNITED STATES DISTRICT COURT
 9                                     NORTHERN DISTRICT OF CALIFORNIA
10
11   BOARD OF TRUSTEES OF THE                              Case No.:
     LABORERS HEALTH AND WELFARE
12   TRUST FUND FOR NORTHERN                               COMPLAINT FOR BREACH OF
     CALIFORNIA; BOARD OF TRUSTEES OF                      COLLECTIVE BARGAINING
13   THE LABORERS VACATION-HOLIDAY                         AGREEMENT AND TO RECOVER
     TRUST FUND FOR NORTHERN                               UNPAID TRUST FUND
14   CALIFORNIA; BOARD OF TRUSTEES OF                      CONTRIBUTIONS
     THE LABORERS PENSION TRUST FUND
15   FOR NORTHERN CALIFORNIA; and
     BOARD OF TRUSTEES OF THE
16   LABORERS TRAINING AND RE­
     TRAINING TRUST FUND FOR NORTHERN
17   CALIFORNIA,
18                                  Plaintiffs,
19             vs.
20   WEBCOR CONSTRUCTION, LP, a California
     limited partnership.
21
                                    Defendant.
22
23            Now comes the Plaintiffs, hereinabove named, and for their causes of action against
24 Defendant, allege as follows:
25                                          1. JURISDICTION AND VENUE
26            1.        This is an action for damages for breach of the collective bargaining agreement

27   described below, for recovery of unpaid trust fund contributions. This Court has jurisdiction of

28   the action under and pursuant to the provisions of 29 U.S.C. §185 (§301 of the Labor


     4831-9759-6576,1 29512/00299                      -1 -
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-04773-TSH Document 1 Filed 08/14/19 Page 2 of 9


 1   Management Relations Act of 1947, as amended) and 29 U.S.C. §§1132(a)(3) and 1132(e)(1)
 2   (§§502(a)(3) and 502(e)(1) of the Employee Retirement Income Security Act of 1974, as

 3   amended) (“ERISA”). The suit arises from defendant and signatory employer Webcor

 4   Construction, LP’s failure to make trust fund contributions on behalf of its subcontractor, Union

 5   Service Company, Inc., a signatory employer, as required by its collective bargaining

 6 agreement, by the written trust agreements, and by provisions of federal law.
 7                                   IL INTRADISTRICT ASSIGNMENT
 8            2.        Venue of the within action is properly laid in the U.S. District Court for the

 9 Northern District of California in that, under ERISA §502(e)(2), 29 U.S.C. §1132(e)(2),
10 contributions are made to, and benefits are paid from, a corporate co-trustee bank in the
11   Northern District of California.

12                                                III. PARTIES
13            3.        The Laborers Health and Welfare Trust Fund for Northern California, Laborers

14 Vacation-Holiday Trust Fund for Northern California, Laborers Pension Trust Fund for
15 Northern California, and Laborers Training and Retraining Trust Fund for Northern California
16 are the Plaintiffs herein. The Laborers Health and Welfare Trust Fund for Northern California,
17 Laborers Vacation-FIoliday Trust Fund for Northern California, Laborers Pension Trust Fund
18   for Northern California, and Laborers Training and Retraining Trust Fund for Northern

19 California (“the Trust Funds”) are trust funds organized under and pursuant to the provisions of
20   § §3 02(c)(5) and 302(c)(6) of the Labor Management Relations Act of 1947, as amended,

21   29 U.S.C. §§186(c)(5) and 186(c)(6). The Trust Funds were established through collective

22 bargaining agreements between the Northern California District Council of Laborers and
23   employer associations representing construction industry employers doing business in Northern

24 California. The Trust Funds are employee benefit plans created by written trust agreements
25   subject to and pursuant to §§3(3) and 3(37) of ERISA, 29 U.S.C. §§1002(3) and (37). The

26 Boards of Trustees, as fiduciaries, are the plaintiffs, who sue on behalf of the Trust Funds.
27   ///

28   ///



     4831-9759-6576.1 29512/00299                       -2-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
         Case 3:19-cv-04773-TSH Document 1 Filed 08/14/19 Page 3 of 9


 1            4.        Each of the Trust Funds is a third party beneficiary of the collective bargaining

 2   agreement described below.

 3            5.        At all times mentioned herein, each of the Trust Funds was an express trust

 4   created by a written trust agreement subject to and pursuant to § 302 of the Labor Management

 5   Relations Act, 29 U.S.C.§186, and a multi-employer benefit plan within the meaning of §§3 and

 6   4 of ERISA, 29 U.S.C. §§1002,1003.

 7            6.        The Trust Funds provide a variety of benefits for laborers, retired laborers, and

 8   other related covered employees on whose behalf contributions are made pursuant to collective

 9 bargaining agreements. The duties of the Board of Trustees of the Trust Funds include ensuring
10 that employers who are signatories to said collective bargaining agreements comply with the
11   terms of those agreements with respect to payments and contributions to the Trust Funds.

12            7.        Plaintiffs are informed and believe, and upon that ground allege, that at all times

13   material hereto, defendant Webcor Construction, LP (“Webcor”) was doing business as a

14   general contractor with its principal place of business located in Alameda, California. Plaintiffs

15   are further informed and believe, and upon that ground allege, that defendant Webcor is and has

16 been an employer within the meaning of §3(5) and §515 of ERISA, 29 U.S.C. §§1002(5), 1145
17   and an employer in an industry affecting commerce within the meaning of §301 of the LMRA,

18   29 U.S.C. §185. Plaintiffs are further informed and believe, and upon that ground allege, that

19 Union Service Company, Inc. is and has been an employer within the meaning of §3(5) and
20   §515 of ERISA, 29 U.S.C. §§1002(5), 1145 and an employer in an industry affecting commerce

21   within the meaning of §301 of the LMRA, 29 U.S.C. §185.

22                                       IV. FIRST CLAIM FOR RELIEF

23                                  (Breach of Collective Bargaining Agreement)

24            8.        Plaintiffs reallege and incorporate by reference, as though fully set forth, the

25   allegations contained in paragraphs 1-7 of this Complaint.

26            9.        Plaintiffs are informed and believe, and upon that ground allege, that dating back

27 to at least April 3, 2000, Webcor, through its affiliation with the Construction Employers’
28   Association, Webcor became bound to a written collective bargaining agreement with the


     4831-9759-6576,1 29512/00299                       -3-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
         Case 3:19-cv-04773-TSH Document 1 Filed 08/14/19 Page 4 of 9


 1   Northern California District Council of Laborers (“Laborers Union”) entitled the Laborers’
 2 Master Agreement For Northern California (“Master Agreement”). In agreeing to be bound to
 3   the Master Agreement, defendant agreed to be subject to and bound by all provisions and

 4 conditions of the written Trust Agreements which established the trust funds. Pursuant to the
 5 provisions of the Master Agreement, defendant agreed to be bound by all terms relating to
 6 wages, hours and conditions of employment prescribed therein with the Laborers Union.
 7            10.       On or about January 4,2018 Union Service Company, Inc. executed a

 8   Memorandum Agreement with the Northern California District Council of Laborers for a single

 9 project agreement, identified as CAC-SFO, 670 West Field Road, San Francisco, CA
10 (“CAC-SFO Projecf’). By virtue of its execution of the Memorandum Agreement, Union
11   Service Company, Inc. became bound to a written collective bargaining agreement with the

12 Northern California District Council of Laborers (“Laborers Union”) entitled the Laborers’
13   Master Agreement For Northern California (“Master Agreemenf’), for the CAC-SFO Project.

14 In agreeing to be bound to the Master Agreement, Union Service Company, Inc. agreed to be
15   subject to and bound by all provisions and conditions of the written Trust Agreements which

16 established the trust funds. Pursuant to the provisions of the Master Agreement, Union Service
17   Company, Inc. agreed to be bound by all terms relating to wages, hours and conditions of

18   employment prescribed therein with the Laborers Union.

19            11.       By virtue of the Master Agreement and written trust agreements, defendant

20 Webcor promised and agreed that: (1) it would pay employee fringe benefit contributions into
21   each Trust Fund in regular monthly installments commencing on or before the 15th day of the

22 month immediately succeeding the month in which the employee’s work was performed;
23   (2) that in the event that any of said monthly installments were not paid in full on or before the

24 25‘'’ day of the month in which such contributions became due, it would pay interest on the
25   delinquent contribution in the amount of 1.5% per month until paid in full, and would also pay

26 the amount of $150 for each delinquent contribution as liquidated damages, and not as a
27 penalty; and (3) that if any suit with respect to any of said contributions or payments were filed
28


     4831-9759-6576.1 29512/00299                     -4-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
          Case 3:19-cv-04773-TSH Document 1 Filed 08/14/19 Page 5 of 9


 1   against it, it would pay into said Trust Funds the attorneys’ fees, eosts and all other expenses

 2   incurred in connection with such suit.

 3                      Section 11. Subcontractors, to the Master Agreement, states, in
                        pertinent                                                       part:
 4                      The terms and conditions of this Agreement insofar as it affects
                        Employer and the Individual Employers hall apply equally to all
 5                      subcontractor of any tier under the control of, or working under oral
                        or written contract with such Individual Employer on any work
 6                      covered by this Agreement to be performed at the job site or job
                        yard, and said subcontractor with respect to such work shall be
 7                      considered the same as an Individual Employer covered hereby.
                        Subject to the provisions of this Section and any other Section of
 8                      this Agreement applicable to subcontractors, if an Individual
                        Employer shall subcontract work herein defined, such subcontract
 9                      shall state that subcontractor agrees to be bound and comply with
                        the terms and provisions of this Agreement.. The Individual
10                      Employer has the primary obligation for performance of all
                        conditions of this Agreement. This obligation cannot be relieved,
11                      evaded or diminished by subcontracting. Should the Individual
                        Employer elect to subcontract, the Individual Employer shall
12                      continue to have such primary obligation... [Emphasis added].
13

14            12.       The Master Agreement between the Laborers Union and Webcor, and the

15   Laborers Union and subeontraetor Union Service Company, Inc., has never been terminated.

16            13.       Plaintiffs have performed all conditions, covenants and promises on their part to

17   be performed in accordance with the terms and eonditions of the Master Agreement and Trust

18   Agreements.

19            14.       Within four years last past, defendant Webcor materially breached and broke the

20   aforesaid Master Agreement and trust agreements in the following respeets:

21                      (a)         Webeor subcontracted with Union Serviee Company, Inc., a signatory

22                                  employer, for the CAC-SFO Project. Union Service Company, Inc.

23                                  reported, but failed to pay, (reported, not paid) all employee fringe benefit

24                                  contributions on behalf of its covered employees for the period

25                                  May- July, 2018 in the principal amount of $13,067.37, according to

26                                  proof at trial. Webcor, a signatory employer and as the general

27                                  contractor, has the primary obligation to pay these outstanding employee

28                                  fringe benefit eontributions;


     4831-9759-6576.1 29512/00299                           -5
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
          Case 3:19-cv-04773-TSH Document 1 Filed 08/14/19 Page 6 of 9


 1                      (b)         by failing to pay interest and liquidated damages on the reported, but not

 2                                  paid, employee fringe benefit contributions on behalf of the covered

 3                                  employees of Union Service Company, Inc. (reported, not paid) for the

 4                                  period May - July, 2018, according to proof at trial; and

 5                      (c)         by failing to pay interest and liquidated damages on employee fringe

 6                                  benefit contributions that were paid, but were paid late by Union Service

 7                                  Company, Inc., for the period January - April, 2018, in the amount of

 8                                  $952.76, according to proof at trial.

 9            15.       The aforesaid material breaches proximately caused damages to plaintiffs in the

10 following approximate amounts, all according to proof at trial: (a) for unpaid contributions
11   (reported, not paid) in the principal amount of $ 13,067.37 plus interest and liquidated damages

12 according to proof at trial; and (2) interest and liquidated damages for contributions paid, but
13   paid late, in the amount of $952.76, according to proof at trial. Interest will continue to accrue

14 at the rate of 1.5% each month during the pendency of this lawsuit.
15            16.       Plaintiffs have incurred and will continue to incur attorneys’ fees in the within

16 action. Pursuant to the provisions of the Master Agreement and the trust agreements, plaintiffs
17 request that the Court award plaintiffs their attorneys’ fees and costs incurred in the bringing of
18 the within action.
19            WHEREFORE, plaintiffs pray for judgment as set forth below.
20                                        V. SECOND CLAIM FOR RELIEF
21                                  (Recovery of Unpaid Trust Fund Contributions)
22                                               (ERISA §§502(g)(2), 515)

23            17.       Plaintiffs reallege and incorporate by reference, as though fully set forth, the

24 allegations contained in paragraphs 1-17 of this Complaint.
25            18.       ERISA §515, 29 U.S.C. § 1145, requires defendant to make such contributions to

26 the plaintiffs Trust Funds as are required under the terms of its collective bargaining agreement
27 with the Laborers Union. Pursuant to the provisions of their trust agreements, plaintiffs are
28   entitled to enforce defendant’s obligations to make those contributions.


     4831-9759-6576.1 29512/00299                           -6-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-04773-TSH Document 1 Filed 08/14/19 Page 7 of 9


 1            19.       Subcontractor Union Service Company, Inc. reported, but failed to pay (reported,

 2 not paid) all employee fringe benefit contributions for the period May - July, 2018 in the
 3   prineipal amount of $13,067.37, according to proof at trial. Defendant Webcor, as a signatory

 4   general eontraetor, is obligated to pay the outstanding trust fund contributions on behalf of its

 5   subcontractor Union Service Company, Inc. as detailed above. Defendant Webcor is further

 6   obligated by the provisions of the Master Agreement and the Trust Agreements to pay interest

 7   on unpaid contributions at the rate of 1.5% per month until paid and liquidated damages in the

 8   amount of $150 for each month that defendant failed to timely report and pay all employee

 9   fringe benefit contributions into each Trust Fund.

10            20.       Pursuant to the provisions of ERISA, §502(g)(2), 29 U.S.C. §1132(g)(2), plaintiffs

11   are entitled to the following statutory relief

12                      (a)         Section 502(g)(2)(A): for unpaid contributions (reported, not paid) in the

13                                  principal amount of $13,067.37, according to proof at trial;

14                      (b)         Section 502(g)(2)(B): for contributions reported, but not paid, an award

15                                  of interest on the unpaid fringe benefit contributions at the rate of 1.5%

16                                  per month, from the date of the delinqueney, until the date of judgment,

17                                  calculated to be $2,242.31 through July 5, 2019; and

18                      (c)         Seetion (g)(2)(C): the additional award of an amount equal to the greater

19                                  of (i) interest on the unpaid fringe benefit contributions at the rate of

20                                  1.5% per month, from the date of the delinquency, until the date of

21                                  judgment or; (ii) liquidated damages under the Master Agreement and

22                                  trust agreements of $150 for each month that defendant failed to timely

23                                  report and pay all employee fringe benefit eontributions into eaeh Trust

24                                  Fund, caleulated to be $2,242.31 through July 5, 2019.

25   ///

26   ///

27   ///

28   ///



     4831-9759-6576.1 29512/00299                             •7
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-04773-TSH Document 1 Filed 08/14/19 Page 8 of 9


 1            21.       Plaintiffs have incurred and will continue to incur attorneys’ fees in the within

 2 action. Pursuant to the provisions of §502(g)(2)(D) of ERISA, 29 U.S.C. §1132(g)(2)(D),
 3   plaintiffs request that the Court award plaintiffs their attorneys’ fees and costs incurred in the

 4 bringing of the within action.
 5            WHEREFORE, plaintiffs pray for judgment as follows:
 6                                           RELIEF REQUESTED
 7             1.       On the First Claim for Relief, for damages for breach of the collective bargaining

 8   agreement for judgment against defendant as follows: (a) for unpaid contributions (reported, not

 9 paid) in the principal amount of $13,067.37 plus interest and liquidated damages according to
10 proof at trial; (b) for interest and liquidated damages on contributions paid, but paid, late, in the
11   amount of $952.76, according to proof at trial; and (c) for such other or further amounts as may

12 be shown at trial, for costs of suit, attorneys’ fees and for such other further relief as the Court
13   may deem just and proper.

14            2.        On the Second Claim for Relief, for recovery under ERISA § 502(g)(2),

15   29 U.S.C. § 1132(g)(2), for judgment against defendant as follows: (a) under Section

16   502(g)(2)(A) - for unpaid contributions (reported, not paid) in the principal amount of

17   $13,067.37, according to proof at trial; (b) under Section 502(g)(2)(B) - an award of interest on

18 the unpaid fringe benefit contributions at the rate of 1.5% per month, from the date of
19 delinquency, until the date of judgment, calculated to be $2,242.31 through July 5, 2019;
20   (c) under Section 502(g)(2)(C) - the additional award of an amount equal to the greater of

21   (i) interest on the unpaid fringe benefit contributions at the rate of 1.5% per month, from the

22 date of delinquency, until the date of judgment; or (ii) liquidated damages under the Master
23   Agreement and trust agreements of $150 for each month that defendant failed to timely report

24 and pay all employee fringe benefit contributions into each Trust Funds, calculated to be
25   ///

26   ///

27   ///

28   ///



     4831-9759-6576,1 29512/00299                         8-
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
         Case 3:19-cv-04773-TSH Document 1 Filed 08/14/19 Page 9 of 9


 1   $2,242.31 through July 5, 2019; and (d) such other or further amounts as may he shown at trial,

 2   for costs of suit, attorneys’ fees and for such other further relief as the Court may deem just and

 3   proper.

 4 DATED: August 14, 2019
 5                                                 BULLIVANT HOUSER BAILEY PC
 6
 7                                                 By                 _____
                                                         Ronald L. Richman
 8                                                       Sarah Bowen
 9                                                 Attorneys for Plaintiffs
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     4831-9759-6576.1 29512/00299                   -9
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
